202 A.2d 267 (1964)
In re Bernard WOODMANSEE.
No. 1985.
Supreme Court of Vermont.
June 15, 1964.
Bernard Woodmansee, pro se.
Before HOLDEN, C. J., and SHANGRAW, BARNEY, SMITH and SYLVESTER, JJ.
PER CURIAM.
The petitioner Bernard Woodmansee seeks release from the Vermont State Prison at Windsor by habeas corpus. It appears from the petition that the prisoner's confinement was ordered by a mittimus, issued by the Chittenden County Court upon his conviction and sentence after trial by jury for the offenses of burglary and attempted arson. He contends he is entitled to be admitted to bail pending final disposition of his appeal from these convictions.
Since it appears that the petitioner is "in execution" within the meaning of Sec. 32, Chapter II of the Vermont Constitution, the offense for which he is confined is not bailable, as a matter of right, at this stage of the proceedings. In re Comolli, 78 Vt. 337, 343, 63 A. 184. This disposition is also in accord with the unreported case In re Rickert No. 1984 filed June 4, 1964.
It is ordered that the petition for a writ of habeas corpus be dismissed.